DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim/Specification Objections
Claim 4 objected to because of the following informalities:  
Claim 4, recites “wherein the designation unit automatically designates an image….”. 
However, the claim limitation should read “wherein the selection unit automatically selects an image….” as this is what is described in the specification as filed (see para.0100 of instant specification), and the specification as filed does not provide proper antecedent basis for the claimed subject matter as currently recited in Claim 4.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
{Note: for purposes of examination, this limitation will be read as “wherein the selection unit automatically selects an image…”}
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a generation unit that generates”, “a selection unit that selects”, “a conversion unit that converts” in claim 1; “a designation unit that designates” in claim 2; “an adjustment unit that adjusts a position” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, the limitation “an adjustment unit that adjusts a position and an illumination intensity …in a case where the generation images and the conversion image are displayed” include conditional language “…in a case…” where if the condition is not met, it renders the rest of the claim limitation moot. Please make appropriate corrections.
Claim 6 limitation “an adjustment unit that adjusts a position and an illumination intensity of the virtual light source in a case where the generation images and the conversion image are displayed” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide disclosure of any structure to perform the claimed function, of adjusting a position and illumination intensity of the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 12, recite “wherein the generation unit generates…in a case of generating images of the object when the object…” include conditional language “…in a case…when” where if the condition is not met, it renders the rest of the claim limitation moot. Please make appropriate corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509).
 A display apparatus comprising: a generation unit that generates generation images when a certain object is viewed at a plurality of angles such that an angle of the object with respect to a virtual light source is changed on the basis of an image of the object ({This element is interpreted under 35 U.S.C. 112(f) as control unit comprising a CPU, ROM, and RAM [para.0041, 0045- of instant specification]; fig.1,3- para.0054-0055, 0062-0063-display processing unit 14 include a CPU, ROM, and RAM; fig.8-12,22; para.0161- generation unit 14E (included in the display processing unit 14) generates the document display surface in which the document surface displaying the document data, with respect to the light source L (read as virtual light source) disposed at a second relative position)
a selection unit that selects a first image in which the object is viewed at a first angle from among the generation images, as a selection image ({This element is interpreted under 35 U.S.C. 112(f) as a control unit comprising a CPU, ROM, and RAM [para.0041, 0045- of instant specification]; figs.1,3; para.116, 0161-generation unit 14E transmits the generated document display surface 32 (read as selected image) to the display control unit)
a conversion unit that converts the first image into a conversion image in which the object is viewed at a second angle that is different from the first angle in a state in which a positional relationship between the virtual light source and the object in the first image is maintained; This element is interpreted under 35 U.S.C. 112(f) as control unit comprising a CPU, ROM, and RAM [para.0041, 0045- of instant specification]; fig.1,3- para.0054-0055, 0062-0063-display processing unit 14 include a CPU, ROM, and RAM; para.0162- the document display surface received is superimposed on the background image to generate a preview image) and 
a display unit that displays the conversion image (fig.1-para.0162- the generated preview image is displayed on display unit 20).  
generation images when a certain object is viewed at a plurality of angles; a selection unit that selects a first image in which the object is viewed at a first angle from among the generation images.
Bianco et al. discloses generation images when a certain object is viewed at a plurality of angles (fig.2- s1100; para.0038-0039- a plurality of images of objects 201, 202 that have surface elements a-e are received under a constant viewing angle and different illumination angles), a selection unit that selects a first image in which the object is viewed at a first angle from among the generation images (fig.2- s1200, images have pixel sub image that represents the surface elements a-e, and target pixels of one or more surface elements a-e are selected for computing a diffuse components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshida et al, with the teachings of Bianco et al, the motivation being be able to visualize a target image for any illumination angle associated with diffuse/glossy component models.

As to Claim 6, Yoshida et al. in view of Bianco et al. disclose wherein the display unit also displays the generation images, and wherein the display apparatus further comprises an adjustment unit that adjusts a position and an illumination intensity of the virtual light source in a case where the generation images and the conversion image are displayed (This element is interpreted under 35 U.S.C. 112(f), however, because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as adjustment unit structure implemented in hardware, software, or combination of the two that adjusts a position and illumination intensity of the virtual light source; Yoshida-fig.21-22-s140- environment setting button 40 is commanded; para.0124, 0126, 0151, 0163-0164, 0188) 



As to Claim 12, Yoshida et al. in view of Bianco et al., disclose wherein the generation unit generates an image added with a gloss component multiplied by a coefficient having a slope corresponding to a region of an object surface in a case of generating images of the object when the object is viewed at the plurality of angles such that an angle of the object with respect to the virtual light source is changed (Bianco-para.0040, 0044-0045).

Claims 2-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Hirano (US 2013/0156259).
As to Claim 2, Yoshida et al. in view of Bianco et al. do not expressly disclose a designation unit that designates the second angle.  This element is interpreted under 35 U.S.C. 112(f) as a mouse [para.0098 of instant specification]). 
Yoshida et al. discloses a designation unit as interpreted 35 U.S.C. 112(f) that designates light source information (para.0046- input unit 18 may be a mouse; para.0064- user inputs light information via input unit 18, the light source information includes first relative position of the light source). Yoshida et al. discloses a detection unit detects the inclination and direction (angle) of display surface of display unit 20 (para.0052-0053).
	Hirano et al. discloses where a user may input an angle associated with a captured image via input device like a keyboard or a mouse (para.0278, 0280). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida e al. in view of Bianco et al., with the teachings of Hirano, the motivation being to 

As to Claim 3, Yoshida et al. in view of Bianco et al., as modified by Hirano, disclose wherein an image of the object included in a predefined angle range with respect to the second angle designated by the designation unit is used as the image of the object viewed at the second angle (Hirano- fig.5,s501-s503, s505-s506; para.0112- already captured image may be selected and rendered in accordance with the tilting angle obtained at s502, where when no tilting sensor is available, a user may input the angle (see para.0280)).   

As to Claim 5, Yoshida et al. in view of Bianco et al., as modified by Hirano, disclose wherein the image of the object viewed at the second angle is a plane image of the object (Yoshida-para.0050; 0147-0150; Hirano-para.0171-0172).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Hirano (US 2013/0156259), and further in view of Imazu (US 2019/0260947).
As to Claim 4, Yoshida et al. in view of Bianco et al., as mdofied by Hirano et al., do not expressly disclose wherein the designation unit automatically designates an image of the object of which an image area is the maximum as the image of the object viewed at the second angle. 
Imazu discloses wherein the designation unit automatically designates an image of the object of which an image area is the maximum as the image of the object viewed at the second angle (fig.4- a clipped image (read as image area is the maximum) is generated and viewed at a second angle (the process may repeat using the clipped image)); para.0075-0078).
.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Kato et al. (US 2017/0192219).
As to Claim 7, Yoshida et al. in view of Bianco et al. do not expressly disclose wherein the virtual light source includes a point light source and a light source for parallel light.  
Kato et al. discloses an image capturing system comprising a plurality of illuminators (fig.1-illuminators 101) where the illuminators may include parallel light source and point light source (para.0074-0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., with the teachings of Kato et al., the motivation being to irradiate target object with light from mutually different directions, and generate a high -quality focal image of a target object on a virtual focal plate my using a plurality of captured images.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Imazu (US 2019/0260947).
As to Claim 9, Yoshida et al. in view of Bianco et al. do not expressly disclose wherein the display unit displays the generation images viewed at the plurality of angles.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., by implementing a display with multiple display areas, as disclosed Imazu, the motivation being to be able to display multiple images and to inhibit misalignment between a selection area and display area.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Imazu (US 2019/0260947), and further in view of Tsai et al. (US 2010/0033631).
As to Claim 10, Yoshida et al. in view of Bianco et al., as modified by Imazu, do not expressly disclose wherein the display unit displays the generation images viewed at the plurality of angles in a designation order in which the generation images are designated.
	Tsai et al. discloses where a plurality of images are displayed in accordance with a user defined displaying mode that may define the displaying order and angle view of an image (fig.3; para.0015, 0018,0026).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., as modified by Imazu, with the teachings of Tsai et al, the motivation being to allow a user to define the displaying mode and display images in a displaying order according to the displaying mode.


Tsai et al. discloses where a plurality of images are displayed in accordance with a user defined displaying mode that may define a total count of images displayable on the display 13, a size of each of display areas, displaying order, and a duration to display an image in the biggest display area. The image display modes can also define aspect ratio, brightness, color, angle view of an image, and other image parameter (fig.3; para.0015, 0018, 0026).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., as modified by Imazu, with the teachings of Tsai et al, the motivation being to allow a user to define the displaying mode and display images in a displaying order according to the displaying mode.

 Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 is allowable since the cited references taken alone or in combination do not teach or suggest “wherein the slope corresponding to the region of the object surface includes a linear parallel slope corresponding to a surface light source and a concentric slope corresponding to a point light source” in combination with the other limitations in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627